DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/11/22 is acknowledged.
Claim 16 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/1/22.
Claim Interpretation
The use of the phrase “preferably” and the like is understood to recite option limitations which are not required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 12-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCulloch et al. (US 2013/156971).
Claims 1, 4-8, 14 and 17:  McCulloch teaches a process of manufacturing a medical electrode (Abst.; ¶ 0158) comprising the steps of: providing a plastic substrate (¶0154); applying a composition to the substrate by dip coating (¶ 0137), the composition comprising an organic platinum metal complex (¶ 
Claim 9:  McCulloch teaches that the electrode is a biomedical device (¶ 0158), which implicitly means that the substrate is biocompatible.
Claim 12:  McCulloch teaches that multiple layers are formed (i.e. claimed repeating the deposition steps) (¶ 0152).
Claim 13:  McCulloch teaches that the organic metal complex is decomposed to form a metal (i.e. claimed temperature above the decomposition temperature).  Furthermore, it is implicit that the temperature is below the melting temperature of the substrate otherwise a device would not be formed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch.
Claims 2 and 3:  McCulloch does not discuss the solubility of the metal complex in terms of propylene glycol mono-propyl ether at 25˚C, but does teach that the ligands selected can be adjusted to provide a desired solubility in the organic solvent (see, e.g., ¶¶ 0179, 0188, 0215).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected ligands which provided a metal complex having a solubility in propylene glycol mono-propyl ether at 25˚C and 1013 hPa of at least 2 mass percent with the predictable expectation of success.
Claim 15:  McCulloch fails to teach a particular weight percentage, but teaches that concentration of metal complex can be adjusted to provide a desired viscosity (¶ 0138).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a weight percentage of 2.5-25% with the predictable expectation of success.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  McCulloch fails to teach or suggest the claimed platinum complex.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712